PER CURIAM.
The appellant was convicted of murder in the first degree without recommendation of mercy in the Circuit Court, Fourteenth Judicial Circuit, in and for Bay County, Florida. Subsequently, under the authority of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the Supreme Court of Florida in Anderson et al v. State, 267 So.2d 8 (Fla.1972), reduced appellant’s sentence from death to life imprisonment. At the time the notice of appeal was filed in this cause, this court had jurisdiction because, at such time this case was a capital case. Since our jurisdiction attached, we retained jurisdiction for all purposes. Anderson et al. v. State, supra.
In the exercise of our discretion, we have dispensed with oral argument pursuant to Rule 3.10(e), Florida Appellate Rules, 32 F.S.A.
Upon careful consideration of the record and briefs in this cause, we find no reversible error. Accordingly, the conviction, as previously modified by reduction of appellant’s sentence from death to life imprisonment, is affirmed.
It. is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.